Case 1:17-cV-08709-LTS-GWG Document 172 Filed 10/24/18 Page 1 of 4
D|STR|CT ATTORNE¥
couNTY oF NEw YoRK
oNE Hoc;AN PLAcE
New York, N. Y. 10013
(212) 335-9000

 

CYRUS R. VANCE, JR.

D|STR|CT ATTORNEY

October 24, 2018

[BY ECF & FACSIMILE]

Honorable Gabriel \X/. Gorenstein

U.S. Magistrate ]udge, Southern District of Ne\v York
United States Courthouse

500 Pearl Street

Ne\>v York, NY 10007

Re: Tz`mof/yj/ O’Sz¢//z`mn, ez‘ a/. v. Dem‘sr/ye ch/é AG, et cl/.,
17 Civ. 08709 (LTS-GWG)

Dear]udge Gorenstein:

l represent the NeW York County District Attorney’s Oftice (hereafter
“DANY”), in connection With the Court’s 2018 Orders of July 20th [ECF 149]
and October 12th [ECF 169], providing third-parties an opportunity to be heard
on Plaintiffs’ motion for a preservation order against certain nonparty
government agencies, including DANY [ECF 129].1 ln accordance With Your
Honor’s individual practice rules, l respectfully submit this letter, along With two
eXhibits, in opposition to the proposed preservation order as it pertains to
DANY. For the reasons set forth below, l submit that the proposed order is
overly broad, unduly burdensome, and unnecessary.

 

l The original Order Was served on DANY’s motions room, on or about August 3, 2018. Since it Was
not related or identified to any specific criminal matter or investigation, it’s routing Within the office is
unknown In any event, it did not make its Way to the Special Litigation Bureau, Which is responsible for
handling civil discovery matters. Actual notice Was subsequently provided by Chris Dyer to Assistant District
Attorney, Maureen O’Connor, the Deputy Bureau Chief of the Special litigation Bureau, on or about October
1 6rh.

Case 1:17-cV-08709-LTS-GWG Document 172 Filed 10/24/18 Page 2 of 4

Initially, whether a preservation order issued upon a nonparty is a
provident exercise of the court’s inherent authority depends, in part, upon a
showing that “a real danger of evidence destruction exists” and “a lack of any
other available remedy.” Tre;z>})e/ a Bz`omz'/ Co)]>., 233 F.R.D. 363, 370 (S.D.N.Y.
2006) (citation omitted).

Plaintiffs’ motion fails on both prongs. First, federal statutes cited by
Plaintiff regarding disposal of records do not apply to DANY. 566 ECF 130 p. 7.
Unlike civil government agencies, a criminal prosecutor’s office, such as DANY,
does not routinely destroy or dispose of its records in the regular course of
business.2 The preservation and retention requirements of criminal prosecution
records, to which DANY is subject, is set out in New York judiciary Law §89(2)
[EXH A]. At a minimum, such records must be retained for 25 years; and
thereafter, may be destroyed only by court order upon a showing that retention
“would serve no legal, practical or useful purpose.” Id. However, permanent
records of criminal cases may never by destroyed Id.

Nor is there any “problematic prior history of evidence preservation” by
DANY, as suggested by Plaintiffs.3 In fact, none of the examples of prior
mishandling or destruction of records alleged by Plaintiffs pertain to DANY. 4
Cclplz'mr/z Power Co. v. 52'€777€115 Weiiz`n<g/aome Power Co)j>., 220 F.R.D. 429, 434 (W.D.
Pa. 2004) (“the absence of any significant past, present or future threat to the
continuing integrity or existence of the evidence” is a necessary component in
the determination whether to grant or deny a preservation order). Thus, Plaintiffs
have failed to show any “real threat” of destruction, “imminent” or otherwise,
as it applies to DANY.

Second, it is simply not the case that a preservation order is the 011@/ way
to preserve potential evidence during the stay of discovery. For example,
Plaintiffs fail to explain why a preservation letter to DANY would be insufficient

 

2 Only the hard copy of case files of misdemeanors and violations disposed of at Criminal Court
arraignment are disposed of after being scanned and stored electronically
3 To the extent Plaintiffs’ retention chart, EXH B [ECF 130-2], suggests that there is an “immediate”

destruction option that applies here, it misstates the law. 503 N.Y. C.L.S. §_]ud 89(2) [EXH. A]. Note: The
New York Office of Court Administration’s website for court records retention rules, also referenced therein,
permit destruction upon disposition of only criminal court rapsheets, local dismissal log books, juror id cards,
and scheduling cards. See httt): /xva.n_\'courts.gov/'sites default/ files / document / files / 2018-

03 /SLll’lil{l(')RCRli\lll\li\L,Ddf,

4 Plaintiffs’ footnote reference to a 2016 City Limits article and quote, which Plaintiffs mistakenly
attribute to DANY, refers to a different government agency (the Bronx County District Attorney’s Office). fee
ECF 130, FN 11; ECF 141, p. 7. The only part of the article referencing DANY, describes a FOIL request for
records in a case with a pending appeal [EXH B]. Notably, the records in question were not lost or destroyed

2

Case 1:17-cV-08709-LTS-GWG Document 172 Filed 10/24/18 Page 3 of 4

Two additional required factors to be considered by the Court, include the
breadth of the order and extent of the burden imposed upon the nonparty. Bz`omzz`/
Co);b., 233 F.R.D. at 372. Here, too, Plaintiffs’ motion fails.

Plaintiffs’ motion purports to “limit discovery” to conduct within the
confines of the Complaint [ECF 1] and the scope of this order within “narrow
and relevant topics” as set forth in Plaintiffs’ Exhibit A [ECF 130-1]. See<genem// ,
Plaintiffs’ submissions ECF 91, p. 5; ECF 130, p. 2; ECF 141. Yet, said applicable
enforcement actions chart [ECF 130-1] which nonparty agencies are expected to
use as a guide is ambiguous and inconsistent For example, in one instance, it
lists a DANY Plea Agreement with Defendant Bank BNP Paribas, however the
Complaint and footnote cited therein does not mention DANY. See ECF 130-1,
p. 1, row 7. In another instance, DANY is not listed at all on the chart in
connection with a Deferred Prosecution Agreement (“DPA”) with Defendant
Bank Credit Suisse, even though it is referenced in the Complaint. See z`d. at p. 3,
row 5; ECF 1, p. 450, para. 2303.5 And, cryptic footnote references to DANY’s
possession of boxes offer no more clarification fee e.g., ECF 130, p. 11, FN 24.
This ambiguity and inconsistency undermines Plaintiffs’ claim that the proposed
order is “appropriately constrained.” See ECF 141, p. 6, para. 2.

As a nonparty, DANY should not have to sift thru multiple court filings
in an attempt to decipher which investigation(s) or prosecution(s) and which
bank(s) records Plaintiffs seek to preserve As it stands, the proposed order is
unduly expansive and burdensome As noted by Your Honor in granting the
stay of discovery, “this burden would likely be particularly onerous on the third
parties plaintiffs seek to subpoena, any of which are government agencies with
limited resources ”O ’Su//z`wm a Dez/m/ae Ban/éAG, 2018 U.S. Dist. LEXIS 70418*
(17 Civ. 8709 (LTS)(G\X/G)(U.S. Dist. Ct. S.D.N.Y. April 26, 2018).

Moreover, at least one defendant bank has in the past provided hardcopies
of the same records to multiple agencies, including DANY; so those records
cannot be claimed to be unique or unavailable from any other source. 566
Defendants’ Memorandum of Law In Support of Motion to Stay Discovery
UCF 95, p. 13]. In this regard, Plaintiffs have failed to demonstrate that the
requested preservation order is not unduly burdensome Bz`omz'/ Coz]f)., 233 F.R.D.
at 372.

 

5 The DANY “DPA” with Credit Suisse is also referenced and included in other court filings fee e.g.,
Defense Submissions ECF 95, p. 13; ECF 96 and ECF 9()¢3.

3

Case 1:17-cV-08709-LTS-GWG Document 172 Filed 10/24/18 Page 4 of 4

In sum, DANY, a nonparty state government agency, does not routinely
destroy case file records or evidence obtained during the course of an
investigation or prosecution Thus, Plaintiffs’ position that the proposed order
is “appropriately constrained” and necessary to prevent “imminent destruction”
of “highly relevant evidence” is simply untenable

Thank you for your consideration

Respectfully submitted,

Robin McCabe
Assistant District Attorney
Coume/for New Yor/é Cozm§)

Dz'sm'cfAlz‘omg)/’s Oj%e
(212) 335-9243

To: All Parties (by ECF)
Courtesy Copy to Court (by Facsimile)

